Citation Nr: 0109128	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  98-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
RO, which, in pertinent part, denied a claim for a 
compensable evaluation for service-connected malaria.  
Although the veteran initially also appealed the RO's January 
1998 denials of claims of service connection for bilateral 
hearing loss and tinnitus, a January 1999 RO rating decision 
granted these claims, assigning noncompensable and 10 percent 
evaluations, respectively, actions from which the veteran did 
not appeal.  He appealed the January 1998 denial of service 
connection for post-traumatic stress disorder and after the 
January 1999 grant, the assigned evaluation, but he did not 
timely perfect the appeal following the issuance of a 
statement of the case to him.


FINDING OF FACT

Neither active malaria disease, nor current malaria 
residuals, to include liver or spleen damage, is shown by any 
medical evidence; no malaria relapse, confirmed by the 
presence of malarial parasites in blood smears, is 
demonstrated by any objective, medical evidence of record.  


CONCLUSION OF LAW

A compensable rating for service-connected malaria is not 
warranted.  38 U.S.C.A. §§ 1155, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88, Diagnostic 
Code 6304 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been provided adequate and contemporary VA 
infectious, immune, and nutritional disabilities examination 
in August 2000 and November 1998, and VA general medical 
examination in November 1998.  Additionally, the notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
also been met.  In the March 1998 statement of the case 
(SOC), and January 1999, April and August 2000 supplemental 
statements of the case (SSOCs) provided to the veteran, he 
was advised of regulatory provisions regarding the grant of 
an increased rating for malaria.  Moreover, in both October 
1997 and April 2000, the RO contacted the veteran and 
requested that he identify all sources of malaria treatment, 
and that he sign a release form to allow the RO to obtain 
copies of any private medical records regarding the treatment 
of malaria.  The veteran, however, failed to reply; thus, he 
has been given adequate opportunity to submit, or to enable 
to RO to obtain, evidence necessary to substantiate his claim 
and assertions regarding any current malaria residuals.  No 
further development is indicated without more cooperation 
from the veteran.  VCAA.  

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (West 1991).  However, as to the evaluation of his 
service-connected malaria, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  The governing regulations also 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

Malaria is evaluated under Diagnostic Code 6304, which allows 
for a 100 percent rating for active malaria disease.  The 
Note following Diagnostic Code 6304 directs that: 
Note: The diagnosis of malaria depends on 
the identification of the malarial 
parasites in blood smears.  If the 
veteran served in an endemic area and 
presents signs and symptoms compatible 
with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must 
be confirmed by the presence of malaria 
parasites in blood smears.  

Diagnostic Code 6304 further directs that, thereafter, 
malaria is rated on residuals, such as liver or spleen damage 
under the appropriate system.  

The veteran's service-connected malaria disability has been 
evaluated as noncompensably disabling since July 1947.  
Service connection was granted by the RO in May 1946, and by 
RO rating decision dated in May 1947, a noncompensable 
evaluation was assigned.  

In 1998, the veteran described having an episode "three 
years ago," (thus approximately in 1995), at which time he 
claims to have been treated for a malaria attack--being 
immobilized with fatigue for three months from back muscle 
spasms, and associated fever and chills.  He testified that 
he was treated by three physicians for malaria during this 
time, but that no blood tests were done for the detection of 
parasites in the blood-as required by Diagnostic Code 6304.  
He also testified that one of these physicians told him that 
the veteran had an enlarged spleen due to his malaria.  These 
records are unavailable without further cooperation of the 
veteran: As indicated above, the RO twice requested the 
veteran to identify these treating physicians, and to sign a 
release so as to allow the RO to obtain copies of any such 
records; he has failed to reply or submit completed 
authorizations (Blank authorization for the release of 
records forms were mailed to the veteran along with the RO's 
April 2000 and October 1997 developmental requests).  The 
Board additionally notes that the veteran admitted that no 
blood tests were done at that time, so, under Diagnostic Code 
6304, a malaria attack cannot be documented.  

Various treatment records show no current malaria, related 
residual,  or malaria relapse confirmed by the presence of 
malarial parasites in blood smears.  

The veteran's testimony was obtained before a hearing officer 
at the RO in October 1998.  At that time, the veteran 
indicated, as detailed above, that he had received treatment 
for a malaria attack three years earlier.  

VA examination reports of November 1998 (both general medical 
and infectious disease examination reports) and August 2000 
show no current residual of malaria.  All three examiners 
reviewed the veteran's VA claims file, and noted his reported 
clinical history.  The veteran's primary complaint was that 
his malaria causes him to be exhausted, sleeping 12 hours per 
night.  No examiner found any current symptoms of malaria 
infection on current examination.  On most recent examination 
in August 2000, the veteran denied any episode of fevers, 
myalgia, or headaches.  On examination there was no 
splenomegaly and lymph nodes were normal on examination.  
Although the examiner was of the opinion that blood testing 
was not indicated, given the above lack of findings, a blood 
test for malaria parasites was none-the-less conducted.  The 
results of the thick film test was negative, and there were 
no parasites seen.  The impression was post malaria without 
evidence of recrudescence.  

The above evidence will not support a compensable evaluation 
for malaria under Diagnostic Code 6304 as the medical 
evidence shows no current malaria residual or malaria relapse 
confirmed by the presence of malarial parasites in blood 
smears.  A copy of an article concerning cerebral malaria 
that was submitted by the veteran also does not provide a 
basis for an increased rating.  The article does not pertain 
to the veteran specifically or symptoms he has reported as 
malaria residuals.  The preponderance of the evidence of 
record is against the claim, and the appeal is denied.  




ORDER

A compensable evaluation for the veteran's service-connected 
malaria is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


